COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Kenneth Ray Robinson v. Office of the Attorney General

Appellate case number:      01-16-00892-CV

Trial court case number:    2016-28744

Trial court:                308th District Court of Harris County

       Appellant, Kenneth Ray Robinson, asserts that he filed a Motion of Inability to Pay
Cost in the trial court and requests that he be allowed to proceed in the above-referenced
appeal without payment of the costs. The trial court clerk is directed to prepare, certify,
and file with this Court, without advance payment of costs, a clerk’s record on indigence
containing the following documents, if any: motions and affidavit(s) of indigence,
contest(s) to the affidavit(s) and motion(s) of indigence, the trial court’s signed order(s)
extending the time for conducting a hearing on the contest, the trial court’s signed order
ruling on the motions and affidavit(s) of indigence, and any other documents directly
related to the question of appellant’s indigence status. See TEX. R. APP. P. 20.2, 34.5(c)(1).

      The trial court clerk’s record on indigence is due to be filed in the First Court of
Appeals no later than ten days from the date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Rebeca Huddle
                     Acting individually


Date: January 31, 2017